DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 – 20 are directed to Invention II non-elected without traverse.  Accordingly, claims 12 – 20 have been cancelled.

Allowable Subject Matter
Claims 1 – 5, 7 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the second circuit includes: a first sensing circuit which performs the second sensing operation for sensing the parasitic capacitance of the organic light-emitting diode through a first sensing switch coupled to a sensing line for the pixel; and a second sensing circuit including a second sensing switch which is coupled to the first sensing switch and performs the first sensing operation for sensing the voltage stored at the anode of the organic light-emitting diode, wherein both of the first and second sensing switches are turned-on during the first sensing operation for sensing the voltage stored at the anode of the organic light-emitting diode.", in the context of the rest of the claimed limitations.
	Claims 2 – 5, 7 – 11 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693